Citation Nr: 0021533	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active service from June 1964 to 
June 1968, and from February 1969 to February 1985.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from an October 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), where the benefit 
sought on appeal was denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating of his service-
connected PSTD has been developed.

2.  The veteran's PTSD is manifested primarily by impairment 
in short term memory, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective social 
relationships, and impaired impulse control.  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.


Service connection for a depressive neurosis was established 
in a September 1985 rating decision (RD).  The RO initially 
assigned a 10 percent evaluation.  The veteran's disability 
was classified as PTSD in a November 1993 RD, and the 10 
percent evaluation remained in effect.  An October 1998 RD 
increased that 10 percent evaluation to 50 percent, effective 
as of June 1998.  Although this rating actions increased the 
veteran's evaluation, the rating remains less that the 
maximum benefit available, and thus does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As indicated above, the veteran contends that the 50 percent 
rating currently in effect does not adequately reflect the 
severity of his disability.  He specifically avers that a 100 
percent evaluation is warranted.  

As a preliminary matter, we note that the veteran has been 
diagnosed with depression, secondary to his PTSD, and wish to 
point out that all of his symptomatology has been considered 
in reviewing his claim.

The severity of a PTSD disorder is ascertained, for VA rating 
purposes, by application of the criteria set forth by 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1997) (Schedule).  The 
current 50 percent evaluation contemplates occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.

The recent medical evidence includes the report of a VA 
examination (VAE), the report of Social Security 
Administration (SSA) records, and VA treatment records.  

We also note that a letter, dated April 1995 and addressed to 
the veteran's attorney, shows that a V.K., Ph.D. and licensed 
psychologist, stated that the veteran's prognosis was poor, 
that his PTSD was of a permanent nature, and that it was 
highly unlikely that he would be able to maintain gainful 
employment.  Another letter, also dated April 1995 by P.S., 
M.D., shows that the veteran reported being "disabled for 
about five years following an injury to his right knee", and 
that the physician did not believe that the veteran was 
capable of full time employment because of his knee 
arthritis.  

VA clinical records dated March 1996, February 1997, and May 
1998, show that the veteran had poor coping skills, but that 
he was making good strides at avoiding stresses; that he was 
"generally stable...", but had an exacerbation of PTSD 
symptoms after a friend's wife died; and that his PTSD seemed 
exacerbated by a recent increase in stress in his living 
circumstances.  

The report of an SSA decision and associated medical records 
are dated May 1997. 

The psychiatric report shows that the veteran had generalized 
persistent anxiety accompanied by motor tension, apprehensive 
expectation, or vigilance and scanning.  Also found to be 
present were recurrent and intrusive recollections of a 
traumatic experience, which were a source of marked distress, 
and personality disorder features.  

Recurrent obsessions or compulsions; severe panic attacks 
occurring on average at least once per week; or a persistent 
irrational fear of a specific object, activity or situation 
which results in a compelling desire to avoid the dreaded 
object, activity or situation was not found to be present.  
In addition, on a scale of none, slight, moderate, marked or 
extreme, his restrictions of daily living and difficulties in 
maintaining social functioning was found to be moderate.  His 
deficiencies of concentration, persistence or pace resulting 
in failure to complete tasks in a timely manner (in work 
settings or elsewhere) was found to be frequent; and the 
episodes of deterioration or decomposition in work or work-
like settings which cause the individual to withdraw from 
that situation or to experience exacerbation of signs and 
symptoms were found to have occurred once or twice.  Finally, 
the symptoms resulting in complete inability to function 
independently outside the area of one's home were noted to be 
absent.  

The SSA decision determined that the veteran's disabilities, 
including his non-service-connected disabilities, rendered 
him disabled for SSA purposes as of September 25, 1992.  
Specifically, Finding number 4, page 8 of the decision shows 
that the impairments present as of September 1992 were 
residuals from a right knee injury, a patellectomy, three 
additional surgical procedures, and chondromalacia.  The 
[veteran's] Post Traumatic Stress Disorder and hypertension 
were not found to significantly affect his ability to perform 
basic work related activities.  Again, this decision is dated 
May 1997.

The report of the VAE conducted in September 1998 shows that 
the veteran reported feeling nervous, irritable, moody, and 
that he became upset easily.  He also reported avoiding 
family and people in general.  Specifically, the report notes 
that the veteran reported that he did not get along well with 
his wife, he had frequent bouts of arguments with her, and 
that "they even try to avoid each other".  He complained of 
decreased concentration, insomnia, flashbacks and fatigue.  
On objective examination, it was noted that he was neat and 
well groomed.  He was also alert and orientated times 3.  He 
remained verbal and coherent, although he was tense and 
apprehensive.  He remained logical and goal directed.  He 
also reported feeling "paranoia".  His mood was found to be 
anxious, irritable and depressed, and his affect was 
constricted.  He denied suicidal ideations or intent.  He 
also denied homicidal thoughts, although he reported becoming 
so upset that he would like to hit anybody in sight.  His 
cognitive functions were found to be within the normal range.  
His insight and judgment were found to be fair.  His coping 
ability was limited.  He was diagnosed with PTSD, chronic, 
moderate to severe, "with symptoms manifests"; and with 
dysthymic disorder, rule out major depression, secondary to 
#1.  His global assessment of functioning score (GAF) was 
found to be 50.  

A GAF score between 41 to 50 contemplates serious symptoms, 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association, 
"Diagnostic Criteria from DSM-IV".

A GAF score between 51 to 60 contemplates moderate symptoms, 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association, 
"Diagnostic Criteria from DSM-IV".

The veteran avers that a 100 percent schedular evaluation 
should be assigned for his PTSD.  Specifically, he contends 
that he is in persistent danger of hurting himself or others, 
because he is prone to "bloody fights" with his sons; that 
he suffers from memory loss, because he has to write 
everything down when he goes shopping and because he forgets 
to keep medical appointments; that he suffers spatial 
disorientation because, in essence, he does not like crowds 
of people; that he suffers impaired impulse control, because 
of his tendency to fight; that he has obsessive rituals, 
because he goes to a restaurant to avoid his family; that he 
neglects his personal appearance because his family members 
have to remind him to "clean up"; that he has difficulty in 
adapting to stressful circumstances because, in essence, he 
sought treatment for an angina attack after his car was 
stolen; and that he manifests an inability to establish and 
maintain effective relationships, because he is moving into 
his own room although he is currently married.  

After a review of the evidence, we find that the 
preponderance of the evidence is against the claim for an 
evaluation greater than 50 percent for PTSD.  

First, we note that the letter, dated April 1995, was offered 
to show that it was highly unlikely that the veteran would be 
able to maintain gainful employment because of his PTSD.  
However, we do not find this piece of evidence as probative 
as the SSA records, dated May 1997, which came to a contrary 
conclusion.  Those records, although determining that the 
veteran was disabled for SSA purposes, also specifically 
found that the veteran's PTSD was not found to significantly 
affect his ability to perform basic work related activities.  
This finding was based on a current "psychiatric review 
technique form" which assessed the veteran's functional 
limitation and degree of limitation.  The April 1995 letter 
does not include or describe what evidence, if any, was used 
in reaching its conclusion.  The SSA decision is also more 
recent, and thus probative, of his current condition.  

Additionally, we also find that conclusions of the October 
1998 VAE corroborate the May 1997 SSA.  

First, we note that this evidence also does not establish 
total and occupational impairment, as contemplated by a 100 
percent evaluation.  That is, the October VAE 1998 report 
shows that he remained logical and goal directed, as well as 
verbal and coherent.  We note that the veteran has averred 
that his angry outbursts and inability to control his anger 
are tantamount to being in persistent danger of hurting 
himself or others, however, we must point out that he denied 
both suicidal ideations and intent.  He also denied homicidal 
thoughts.  In addition, it was noted that he was neat and 
well groomed on examination, and that he was alert and 
oriented times 3.  Although he reported being forgetful, 
there is no evidence in the record that he suffered a memory 
loss of his own name, or for close relatives.  In fact, his 
cognitive functions were found to be within the normal range, 
and his insight and judgment were found to be fair.  Thus, 
the evidence does not establish that a 100 percent evaluation 
is warranted. 

In addition, we also determine that a 70 percent evaluation 
is not shown by the evidence of record.  Again, suicidal 
ideation is not shown, and obsessive rituals which interfere 
with routine activities is not shown.  We note in this regard 
that recurrent obsessions or compulsions were found to be 
absent in the May 1997 SSA decision.  Additionally, his 
speech was specifically found to be verbal and coherent in 
the October 1998 VAE.  Near continuous panic or depression 
affecting the ability to function independently, 
appropriately or effectively is not shown, specifically, the 
SSA report shows that he was not found to be unable to 
function independently outside the area of one's home.  
Again, he was found to be neat and well groomed.  

We point out that although the evidence may show that the 
veteran experiences serious difficulties in establishing and 
maintaining effective social relationships, particularly with 
his family members, the evidence does not show an inability 
to establish and maintain such relationships, as he is 
currently married, and reportedly lives at the home with two 
of his children.  In addition, although a numerical GAF score 
of 50 was assigned, this score does not show which symptoms 
were found to be serious, and is not as specific as the 
objective findings on examination.  As the evidence does not 
show suicidal ideation, obsessive rituals, illogical, obscure 
or irrelevant speech, near continuous panic affecting the 
ability to function independently appropriately and 
effectively, spatial disorientation, or neglect of personal 
appearance, a 70 percent evaluation is also not shown by the 
evidence of record.  

The evidence does show that the veteran suffers from impaired 
impulse control and that he has difficulty in establishing 
and maintaining effective social relationships.  In addition, 
disturbances of motivation and mood are shown, specifically, 
his mood was found to be anxious, irritable and depressed, 
and his affect was constricted on VAE in October 1998.  Thus, 
we determine that his disability picture most closely 
approximates a 50 percent evaluation.  38 C.F.R. § 4.7 
(1999).  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.

In conclusion, as the preponderance of the evidence is 
against the claim of an evaluation greater than 50 percent 
for PTSD, the claim must be denied.   


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

